Citation Nr: 1045069	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a prostate disorder.

2.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to December 1945.  
He is a combat Veteran who received the Purple Heart Medal.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's request to reopen his claim for service 
connection for a prostate condition.

In October 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of this 
transcript has been associated with the record.

The Veteran has submitted requests for copies of his service 
treatment records (STRs) in April, June, August, and September 
2008, June 2009, and most recently in May 2010.  These records 
are not contained in the claims file, and the agency of original 
jurisdiction (AOJ) has been unable to obtain them.  The Veteran 
was provided with notification of the AOJ's attempts to obtain 
the Veteran's records in September 2006.  In July and August 2008 
the Veteran was provided with a complete copy of the claims file, 
and again informed the STRs are not on file and have not been 
obtained after several attempts by the AOJ.  Finally, the Veteran 
was again notified in December 2009 and June 2010 that his STRs 
were not available.  As such, the Veteran has been informed that 
his requested STRs are not available, such that no further action 
in this regard is necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a prostate disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a prostate 
disorder in an August 2003 rating decision.  The Veteran was 
notified of the decision and of his appellate rights.  However, 
he did not initiate an appeal.  

2.  Evidence received since the final August 2003 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for the 
residuals of a prostate disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the last 
prior final denial of the Veteran's claim of service connection 
for a prostate disorder in August 2003.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is 
granting the Veteran's petition to reopen his claim for a 
prostate disorder, and directing further development on remand, 
there is no need to discuss at this time whether VA has complied 
with its duties to notify and assist.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for a Prostate Disorder 

The Veteran has argued that he currently experiences a prostate 
disorder which began or was incurred during his military service.  
Specifically, he has argued that he received treatment for a 
prostate disorder during his military service including hospital 
treatment during the period of March to December 1945, and that 
symptoms treated at that time have continued from his discharge 
from active service to the present.  See the Veteran's claim of 
November 2005, statements of September 2005, May, July, October, 
and November 2006, and June 2008, and the hearing transcript 
pages 3-4, 6-7, 11.

The AOJ originally denied the Veteran's claim for service 
connection for a prostate disorder incurred during the Veteran's 
service in the July 2002 rating decision.  This decision was 
later confirmed and continued in an August 2003 rating decision.  
At the time of the August 2003 rating decision, the AOJ notified 
the Veteran of this decision and apprised him of his procedural 
and appellate rights.  The Veteran did not file a notice of 
disagreement (NOD) or a substantive appeal, thus not appealing 
that decision.  Therefore, the August 2003 decision is final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied on 
any basis, including a prior denial based on the absence of new 
and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

Regardless of the AOJ's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied by 
the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must 
initially determine on its own whether there is new and material 
evidence to reopen this claim before proceeding to readjudicate 
the underlying merits of this claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end. 

The Veteran filed a claim to reopen his previously denied claim 
for service connection for a prostate disorder in November 2005.  
Therefore, the amended regulation for new and material evidence 
applies.  See 66 Fed. Reg. at 45,620, indicating to apply the 
revised version of 38 C.F.R. § 3.156 to petitions to reopen filed 
on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but 
see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of the VA] to consider the patently 
incredible to be credible").  The Court has elaborated on what 
constitutes "new and material evidence."  New evidence is not 
that which is cumulative of other evidence already present in the 
record.  In determining whether new and material evidence has 
been submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of August 2003, the AOJ denied 
the Veteran's claim because the Veteran had not provided evidence 
"objective evidence of a prostate disability being incurred or 
aggravated in service."  

Here, the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received since the last 
final August 2003 rating decision.  First, the Veteran has 
submitted a private treatment record dated in March 2009, from C. 
Jones, M.D., which indicates that the Veteran has been receiving 
ongoing treatment for a prostate disorder, and that the Veteran 
has been experiencing the symptoms for this condition since 
military service.  The Veteran also submitted a private treatment 
record dated in January 2008, from C. Womack, M.D., which 
indicates that he has been treating the Veteran for related 
disorders since 1978.

Second, the Veteran has also submitted multiple statements 
regarding the history his prostate disorder.  He has submitted 
multiple new statements alleging that his disorder began during 
service and that he has continued to have symptoms (including a 
"discharge") ever since.  See the Veteran's November 2005 
claim, statements of September 2005, July and November 2006, and 
June 2008, and the hearing transcript pages5, 7, and 11.  

In reviewing the August 2003 rating decision, the Veteran's claim 
was denied because there was no evidence to show a connection 
between any current prostate disorder and the Veteran's military 
service.  However, a Veteran may show such a connection by 
providing evidence of continuity of symptomatology of such a 
disorder from his active service to the present.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Therefore, presuming the credibility of this evidence, the newly 
submitted evidence provides evidence of a connection between the 
Veteran's service and his current disorder.  As such, the new 
evidence relates to an unestablished fact necessary to 
substantiate his claim and raises a reasonable possibility of 
substantiating his claim.  That is to say, this evidence is new 
and material and his claim is reopened.  The Board emphasizes 
that it is applying the law with a broad and liberal 
interpretation in reopening his claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the claim for 
service connection for a prostate disorder is reopened.  To this 
extent, the appeal is granted.  


REMAND

The Veteran has claimed that he currently experiences a prostate 
disorder which began during his military service and has 
continued to the present.  See the Veteran's November 2005 claim, 
statements of September 2005, July and November 2006, and June 
2008, and the hearing transcript pages. 5, 7, and 11; see also 
the March 2009 private treatment record from Dr. Jones.  The 
Veteran has indicated that he was provided with clinical 
treatment during his military service from March to December 
1945, but he did not seek further treatment or service connection 
at the time after the symptoms had abated because he wished to 
return home.  See the Veteran's statements of May 2001, February 
2003, July and October 2006, and the hearing transcript pages 3-
4.  

There are no contemporaneous medical records from the Veteran's 
service such as STRs available to corroborate the Veteran's 
contentions of treatment for a prostate condition during his 
military service.  When service treatment records (STRs) are lost 
or missing, including because they were destroyed in the fire at 
the National Personnel Records Center (NPRC) in the early 1970s, 
VA has a heightened obligation to satisfy the duty to assist a 
Veteran.  Under these circumstances, the Court has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the AOJ, through the National Personnel Records 
Center (NPRC), a military records repository, was unable to 
secure the Veteran's STRs.  In March 2001, the AOJ requested that 
the NPRC provide the Veteran's complete STRs; however, the AOJ 
indicated that these records were not available and were likely 
lost to fire.  In July 2002, the AOJ requested supplemental 
records dating from the time of the Veteran's service, including 
clinical records relating to his alleged treatment during 
service; however, again the NPRC was unable to reconstruct the 
Veteran's records.  Finally, in April 2003, the AOJ requested the 
Veteran's service personnel records, but the NPRC again indicated 
that all relevant records were unavailable.  In this regard, in 
August 2006, the AOJ reviewed the efforts to obtain the Veteran's 
records and concluded in a memorandum that any further attempts 
would be futile.  The AOJ informed the Veteran of this 
information in a letter in September 2006.  As such, there is no 
basis for any further pursuit of relevant service records, and 
these records are clearly missing. 

In such an instance, the Board notes that the Veteran is to be 
afforded the presumption regarding missing documents.  
Furthermore, his DD Form 214 shows that he is a combat Veteran 
who received the Purple Heart Medal.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) (2009).  As a combat Veteran, he is entitled 
to have his lay statements accepted, and the Veteran is competent 
to indicate that he has experienced problems for a prostate 
related issue during his period of military service.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  Finally, a private treatment record dated in May 
1978 from C. Womack, M.D., and a VA medical examination of 
November 1979, both indicate that the Veteran had been provided 
relevant treatment during his military service.  As such, the 
Board accepts the Veteran's contention that he received relevant 
treatment during service.

Finally, the VA medical examination of November 1979, and the 
private treatment records dated in May 1978, from Dr. Womack, and 
dated in September 1979 from W. Francis, M.D., all indicate that 
the Veteran had experienced some history of relevant symptoms 
from his service, including "hesitancy," and "recurrent 
prostatitis."  As noted previously, the Veteran has also 
indicated that he experienced symptoms of this disorder from his 
service.  As such, there is clearly evidence of a current 
disorder, as well as some evidence that this condition is related 
to the Veteran's service.  The standard for requiring a VA 
medical examination is "an indication" that a current 
disability, or persistent or recurrent symptoms of a disability, 
"may be associated with the appellant's service or with another 
service- connected disability."  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  As such, the standard for requiring a 
VA medical examination is quite low.  The record contains 
evidence of a current prostate disorder and evidence that this 
disorder may have begun during his active military service.  
However, the evidence of record is simply inadequate for the 
Board to grant the Veteran's claim at this time.  Therefore, 
based on the evidence of record and the Court's decision in 
McLendon, a VA medical examination and opinion is needed to 
determine the nature and etiology of the Veteran's current 
prostate disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Provide the Veteran with a VA examination, 
conducted by an appropriate specialist, to 
address the nature and etiology of his 
current prostate disorder.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review.  The examiner must 
provide a statement addressing the 
following issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's prostate disorder.  
In providing this history, the 
examiner should acknowledge that the 
Veteran received relevant treatment 
during his service.  The examiner 
should also specifically acknowledge 
the relevant records including the 
private treatment records from May 
1978 and September 1979, as well as 
the VA medical examination of November 
1979, and any relevant history 
provided by the Veteran in the record 
and at the time of his examination.  

B)	Then, based on the examination of the 
Veteran, the Veteran's history, any 
test results, and a review of the 
claims file, the examiner should 
indicate whether it is at least as 
likely as not that any current 
prostate disorder is related to his 
military service.  

C)	Finally, the examiner should comment 
on the likelihood that any current 
prostate disorder is due to post-
service intercurrent causes wholly 
unrelated to his military service.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a rationale 
for the opinion, whether favorable or 
unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, the examiner 
should so state, and explain why this is 
not possible.  

2.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication of the claim.  

3.	Then, readjudicate the Veteran's claim of 
service connection for a prostate disorder, 
in light of any new evidence which has been 
obtained.  If his claim is not granted to 
the Veteran's satisfaction, send him and 
his representative another supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


